Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1043
                      Lower Tribunal No. F15-21639
                          ________________


                              Cesar Foteiza,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Andrea R.
Wolfson, Judge.

     Cesar Foteiza, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before FERNANDEZ, SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.